Exhibit Form of Opinion Letter June 5, 2009 Hotel Outsource Management International, Inc. 80 Wall Street, Suite 815 New York, New York 10005 Re: Rights Offering of Common Stock to Stockholders of Hotel Outsource Management International Inc. Ladies and Gentlemen: We have acted as counsel to Hotel Outsource Management International Inc., a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-1 (Commission File No. 333-158929) filed on May 1, 2009 and amended on June 5, 2009, 2009 (the “Registration Statement”) by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement includes a prospectus (the “Prospectus”) to be furnished to holders of record of the Company’s common stock, par value $0.001 per share (the “Common Stock”), as of 5:00 p.m., New York City time, on June 5, 2009 or such later date as the Registration Statement becomes effective, in connection with the issuance by the Company to its stockholders of non-transferable subscription rights (the “Subscription Rights”) entitling the holders thereof to purchase shares of Common Stock (the “Rights Offering”).
